Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 0 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 0 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[AltContent: textbox (Claim(s) 1, 3, 5-9, 11-13, 15-16, 20-28, and 30 is/are rejected under 35 U.S.C. 103 as being obvious over Eichen (U.S. Pub. 2021/0058146, hereinafter Eichen) in view of Ang (U.S. Pub. No. 2021/0051759, hereinafter Ang) and in further view of Zhou (U.S. Pub. No. 2021/0058146, hereinafter Zhou).)]
Regarding Claim 1, 20, 28, and 30, Eichen teaches “A method for wireless communication, comprising: 2determining, at a first base station of a plurality of base stations, that a user 3equipment (UE) is located in a coverage area of one of the plurality of base stations within a 4coverage pattern for the plurality of base stations based at least in part on data from one or 5more sensors coupled with the first base station, a radio resource control state of the UE, or 6both, wherein the coverage pattern for the plurality of base stations is based at least in part on 7an arrangement of a plurality of coverage areas of the plurality of base stations;
Eichen first provides apparatuses and computer readable mediums coupled with a processor to execute (para. 0030) the disclosed invention also addressing the structure and component limitations of Claims 20, 28, and 30) (para. 0007). 
Eichen provides a plurality of base stations each containing their respective coverage area (coverage pattern) that are able to determine that a UE is within the coverage range (para. 0042, Fig. 1.). Additionally, Eichen provides a plurality of base stations that are equipped with sensors that are able to measure data (para. 0116) and determine information such as the number of UEs connected with a base station (para. 0116).
8estimating, at the first base station, a trajectory of the UE based at least in part 9on the one or more sensors;
	Eichen provides a method for base stations equipped with sensors (one or more sensors) to determine the antenna patterns and pointing direction of a UE (para. 0116).
and 10transmitting, from the first base station to a second base station of the plurality 11of base stations via a backhaul interface, an indication to enter a first operating state and of 12one or more beams to enable after entering the first operating state based at least in part on 13the trajectory of the UE and the coverage pattern.”
Eichen provides the ability to collect with sensors a direction of a UE (trajectory of the UE) (para. 0116) coinciding with a coverage area with the respective base station (coverage pattern) (Fig. 1.) but Eichen does not explicitly teach an indication of entering a first operating state and enabling one or more beams after entering the first operating state.
Ang however teaches transitioning to an active state (first operating state) (para. 0111) for a UE in the coverage area from a base station based on an indication (para. 0037). Transitioning a UE to an active state will allow for a base station to transmit a beamformed signal (beams to enable) towards a UE in the coverage area (para. 0033).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichen with the teachings of Ang to provide an active/idle mode utilizing a plurality of base stations and coverage areas associated with each base station. Doing so would allow for power saving efficiency for associated UEs as suggested by Ang (para. 0090).
Eichen does not explicitly teach “a radio resource control state of the UE”
However, in a similar endeavor, Zhou teaches “a radio resource control state of the UE,” While Eichen does provide a plurality of base stations with their respective coverage areas (coverage pattern for a plurality of base stations), Eichen does not explicitly teach a radio resource control state of a UE to be used in part. Zhou however provides an RRC state of a wireless device (radio resource control state of UE) (para. 0324, FIG. 15.).
It would be a prima facie case of obviousness to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichen with the teachings of Zhou to provide a coverage pattern by summing the coverage areas of the plurality of base stations provided. Doing so would allow improvements in transmission efficiency of a wireless network and improve network coverage as suggested by Zhou (para. 0332).
Regarding Claim 3, 21, and 29, Zhou teaches “The method of claim 1, further comprising: 2receiving, at the first base station from the second base station via the 3backhaul interface, a second indication that the second base station has entered the first 4operating state based at least in part on transmitting the indication.”
Eichen first provides apparatuses coupled with a processor to execute (para. 0030) the disclosed invention also addressing the structure and component limitations of Claims 21 and 29) (para. 0007). 
A gNB may transmit an RRC message indicating (second indication) that the gNB has transitioned into an active state (first operating state) (para. 0361) and can be configured to transmit this information utilizing a gNB’s associated communication interface (receiving, at the first base station from the second base station) (para. 0240, FIG. 3).
It would be a prima facie case of obviousness to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichen with the teachings of Zhou to provide an indication for a base station to transition into an active state based on the transmission indication. Doing so would achieve resource utilization efficiency as suggested by Zhou (para. 0413). 
Regarding Claim 5 and 23, Eichen teaches “The method of claim 1, further comprising: 2transmitting, from the first base station to the second base station via the 3backhaul interface, a second indication of a quantity of UEs within a second coverage area of 4the second base station, the quantity of UEs being determined by the first base station based 5at least in part on the one or more sensors.”
Eichen first provides apparatuses coupled with a processor to execute (para. 0030) the disclosed invention also addressing the structure and component limitations of Claims 23) (para. 0007). 
Eichen provides a plurality of base stations each containing their respective coverage area that are able to determine that a UE is within the coverage range (para. 0042, Fig. 1.). Additionally, Eichen provides a plurality of base stations that are equipped with sensors that are able to measure data (para. 0116) and use actual network deployment parameters (second indication) and determine information such as the number of UEs connected (quantity of UEs being determined) with a base station (para. 0116).
It would be a prima facie case of obviousness to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichen to provide an indication for a base station to transition into an active state based on the transmission indication. Doing so would achieve resource utilization efficiency as suggested by Eichen (para. 0413). 
Regarding Claim 6 and 24, Eichen teaches “The method of claim 1, further comprising: 2transmitting, from the first base station to a third base station via the backhaul 3interface, a second indication to enter a second operating state based at least in part on the 4trajectory of the UE and the coverage pattern, wherein the first operating state is an active 5state and the second operating state is an inactive state.”
Eichen first provides apparatuses coupled with a processor to execute (para. 0030) the disclosed invention also addressing the structure and component limitations of Claims 23) (para. 0007). 
Eichen does not explicitly teach “a second indication to enter a second operating state based at least in part on the 4trajectory of the UE and the coverage pattern, wherein the first operating state is an active 5state and the second operating state is an inactive state.”
However, in an analogous art in mobility states of base stations, Zhou teaches “transmitting, from the first base station to a third base station via the backhaul 3interface, a second indication to enter a second operating state based at least in part on the 4trajectory of the UE and the coverage pattern, wherein the first operating state is an active 5state and the second operating state is an inactive state.”
A gNB (first base station) may transmit an RRC message indicating (second indication) that the gNB has transitioned into an active state an inactive state (second operating state) or an active state (para. 0361) and can be configured to transmit this information utilizing a gNB’s associated communication interface to another gNB (third base station) (para. 0240, FIG. 3). The transition between an active/inactive state may be achieved based on collected data of a UE’s direction (trajectory of a UE) through coverage areas provided by a plurality of base stations (coverage pattern) as taught by Eichen (para. 0116).
It would be a prima facie case of obviousness to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichen with the teachings of Zhou to provide an indication for a base station to transition into an active state based on the transmission indication. Doing so would achieve resource utilization efficiency as suggested by Eichen (para. 0413). 
Eichen provides a plurality of base stations that may be able to communicate with each other through a communication interface 
Regarding Claim 7 and 25, Eichen teaches “The method of claim 1, further comprising: 2receiving, at the first base station from a third base station via the backhaul 3interface, a query about enabling an operating state of the third base station; and 4transmitting, based at least in part on the query, a response to the third base 5station, the response comprising a second indication to enter a second operating state based at 6least in part on the trajectory of the UE and the coverage pattern.”
Eichen first provides apparatuses coupled with a processor to execute (para. 0030) the disclosed invention also addressing the structure and component limitations of Claims 25) (para. 0007). 
Eichen does not explicitly teach “a query about enabling an operating state of the third base station; and 4transmitting, based at least in part on the query, a response to the third base 5station, the response comprising a second indication to enter a second operating state based at 6least in part on the trajectory of the UE and the coverage pattern.”
However, in an analogous art of mobility states for base stations, Duan teaches  “a query about enabling an operating state of the third base station; and 4transmitting, based at least in part on the query, a response to the third base 5station, the response comprising a second indication to enter a second operating state based at 6least in part on the trajectory of the UE and the coverage pattern.”
Duan provides the ability to manage all queries states of all base stations (query state of second base station) as a response to an activation request ( response to the query) and provide an indication of a transition from an idle to active state (indicating the operating state) (para. 0092)
It would be a prima facie case of obviousness to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichen in view of Zhou with the teachings of Duan to provide an indication for a base station to transition into an active state based on indication in conjunction with query states. Doing so would allow for accuracy of state switching to be improved and as a result provide reliable power saving as suggested by Duan (para. 0019). 
Regarding Claim 8 and 26, Zhou teaches “The method of claim 1, further comprising: 2transmitting, from the first base station to one or more of the plurality of base 3stations via the backhaul interface, a second indication that the first base station has entered a 4second operating state.”
Eichen first provides apparatuses coupled with a processor to execute (para. 0030) the disclosed invention also addressing the structure and component limitations of Claims 21 and 29) (para. 0007). 
Eichen does not explicitly teach “transmitting, from the first base station to one or more of the plurality of base 3stations via the backhaul interface, a second indication that the first base station has entered a 4second operating state.”
However, in an analogous art in mobility states for base stations, Zhou teaches “transmitting, from the first base station to one or more of the plurality of base 3stations via the backhaul interface, a second indication that the first base station has entered a 4second operating state.”
Zhou provides gNB that may transmit a RRC message comprising parameters indicating (second indication) that one of the cells is being set to an inactive state (second operating state) (para. 0361).
It would be a prima facie case of obviousness before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified Eichen with the teachings of Zhou to provide a method for indicating operating states for base stations. Doing so would allow for efficiency in power saving and allow for efficient bandwidth transmissions as suggested by Zhou (para. 0281).
Regarding Claim 9 and 27, teaches “The method of claim 1, further comprising: 2determining mobility information for the UE based at least in part on the data 3from one or more sensors, the mobility information comprising a velocity of the UE, a 4direction in which the UE is travelling, or both, wherein estimating the trajectory of the UE is 5based at least in part on the mobility information.”
Eichen first provides apparatuses coupled with a processor to execute (para. 0030) the disclosed invention also addressing the structure and component limitations of Claims 27) (para. 0007). 
Eichen provides base stations equipped with sensors to determine a direction of which a UE is travelling (para. 0116).
It would be a prima facie case of obviousness to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichen to provide mobility information of a specific UE. Doing so would achieve resource utilization efficiency as suggested by Eichen (para. 0413). 
Regarding Claim 11, Eichen teaches “The method of claim 1, further comprising: 2determining the radio resource control state of the UE, wherein estimating the 3trajectory of the UE is based at least in part on the radio resource control state.”
Eichen provides the ability to estimate the direction of UEs utilizing sensors to collect information (para. 0116) but does not explicitly teach a resource control state of UE.
However, in an analogous art in coverage areas, Zhou provides a radio resource control state of a UE (para. 0324, FIG. 15) and in conjunction can utilize the RRC state along with the information obtained in Eichen’s disclosure to provide an estimated trajectory of a UE.
It would be a prima facie case of obviousness to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichen with the teachings of Zhou to provide a coverage pattern by summing the coverage areas of the plurality of base stations provided. Doing so would allow improvements in transmission efficiency of a wireless network and improve network coverage as suggested by Zhou (para. 0332).
Regarding Claim 12, teaches “The method of claim 1, wherein estimating the trajectory of the UE 2further comprises: 3estimating the trajectory of the UE based at least in part on temporal 4mobility-based traffic patterns of UEs within the coverage pattern, geographical information 5associated with travelling across the coverage pattern, or any combination thereof.”
Eleft provides power trace trajectories for UEs in a coverage area (coverage pattern) to determine a predicted route a UE will take (estimating the trajectory of the UE) based on a power trace trajectory map of predicted UEs predicted routes (temporal mobility based traffic patterns of UEs) (para. 0105).
It would be a prima facie case of obviousness to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichen with the teachings of Eleft to provide the ability to estimate the direction for UEs in a coverage range. Doing so would allow for an improvement in beamforming for associated UEs as suggested by Eleft (para. 0107).
Regarding Claim 13, Eichen teaches “The method of claim 1, further comprising: 2determining, at the first base station, the coverage pattern for the plurality of 3base stations.”
Eichen provides a plurality of base stations part of a RAN each having their own respective coverage areas forming a coverage pattern (para. 0042, Fig. 1).
It would be a prima facie case of obviousness before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified Eichen to provide a coverage pattern for a plurality of base stations. Doing so would allow for efficient spectrum utilization as suggested by Eichen (para. 0009).
Regarding Claim 15, Ang teaches “The method of claim 13, wherein determining the coverage pattern for 2the plurality of base stations comprises: 3determining a plurality of coverage areas for a plurality of cells supported by 4the plurality of base stations; and 5combining the plurality of coverage areas to obtain the coverage pattern based 6at least in part on the determining.”
Ang provides a plurality of bases stations in their respective geographic area to provide a geographic coverage area forming a coverage pattern (para. 0029). Additionally, Ang provides that a network with both small and macro cells for each of the base stations (para. 0029).
It would be a prima facie case of obviousness before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified Eichen with the teachings of Ang to provide a coverage pattern for a plurality of base stations. Doing so would allow for power saving efficiency for associated UEs as suggested by Ang (para. 0090).
Regarding Claim 16, Eichen teaches “The method of claim 15, wherein determining the plurality of coverage 2areas comprises: 3determining, for each base station of the plurality of base stations, coverage 4areas of one or more cells supported by a respective base station based at least in part on one 5or more blockages affecting the coverage area of the respective base station.”
Eichen provides a plurality of base stations each with their own respective coverage area based on the geographical location (determining for each base station of the plurality of base stations, coverage areas) (para. 0042). Eichen’s disclosure on the plurality of base stations are positioned to ensure certain overall network availability based on the coverage area of a specific geographical location (blockage e.g. objects or terrain in a specific geographic location) (para. 0042).
It would be a prima facie case of obviousness before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified Eichen to provide a coverage pattern for a plurality of base stations. Doing so would allow for efficient spectrum utilization as suggested by Eichen (para. 0009).
Regarding Claim 17, Eichen teaches “The method of claim 15, wherein determining the plurality of coverage 2areas comprises: 3using a machine learning algorithm to estimate a temporal variation of the 4plurality of coverage areas based at least in part on current blockages, recurring blockages, a 5time of day, reported channel state information, or any combination thereof.”
Eichen provides determining a plurality of coverage areas for a plurality of base stations utilizing machine learning (para. 0086) and provide user equipment signal strength with the associated base stations (reported channel state information) to determine different coverage areas for each base station (para. 0042).
  It would be a prima facie case of obviousness before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified Eichen to provide a coverage pattern for a plurality of base stations. Doing so would allow for efficient spectrum utilization as suggested by Eichen (para. 0009).
[AltContent: textbox (Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being obvious over Eichen  in view of Ang and Zhou and in further view of Eleftheriadis (U.S. Pub. No. 2021/0234591, hereinafter Eleft).)]
Regarding Claim 2, Eleft teaches “The method of claim 1, wherein estimating a trajectory of the UE 2comprises: 3predicting a transition of the UE from the coverage area of the first base 4station into a coverage area of the second base station.”
Eleft provides a power trace trajectory of each UE based on slot information when it enters a certain eNB/gNB coverage range (coverage area of a first base station into a coverage area of a second base station) (para. 0135) where each power trace represents the power needed for each UE to transition based on a predicted route (estimating a trajectory of the UE) (para. 0105).
It would be a prima facie case of obviousness to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichen with the teachings of Eleft to provide the ability to estimate the direction for UEs in a coverage range. Doing so would allow for an improvement in beamforming for associated UEs as suggested by Eleft (para. 0107).
Regarding Claim 10, Eleft teaches “The method of claim 1, further comprising: 2determining transmission information for the UE comprising a direction of arrival for transmissions, a time of arrival for transmissions, one or more beams selected by Attorney Docket No. PS930 (107922.0995)Qualcomm Ref. No. 205684554the UE, or any combination thereof, wherein estimating the trajectory of the UE is based at 5least in part on the transmission information.”
Eleft provides transmission information to a wireless device (UE) such as one or more beams based on collected data of the wireless device (one or more beams selected by the UE) (para. 0020).
It would be a prima facie case of obviousness to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichen with the teachings of Eleft to provide the ability to estimate the direction for UEs in a coverage range. Doing so would allow for an improvement in beamforming for associated UEs as suggested by Eleft (para. 0107).
[AltContent: textbox (Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being obvious over Eichen  in view of Ang and Zhou and in further view of Duan (U.S. Pub. No. 2013/0288658, hereinafter Duan).)]
Regarding Claim 4, Duan teaches “The method of claim 1, further comprising: 2transmitting, from the first base station to the second base station via the 3backhaul interface, a query about an operating state of the second base station; and 4receiving, at the first base station from the second base station, a response to 5the query indicating the operating state of the second base station.”
Zhou provides the ability for a first base station to transmit with a second base station via communication interface (transmitting from the first base station to the second base station) (para. 0240), FIG. 3.) but does not explicitly teach a query about an operating state of the second base station; and 4receiving, at the first base station from the second base station, a response to 5the query indicating the operating state of the second base station.”
Duan however teaches “a query about an operating state of the second base station; and 4receiving, at the first base station from the second base station, a response to 5the query indicating the operating state of the second base station.”
Duan provides the ability to manage all queries states of all base stations (query state of second base station) as a response to an activation request ( response to the query) and provide an indication of a transition from an idle to active state (indicating the operating state) (para. 0092)
It would be a prima facie case of obviousness to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichen in view of Zhou with the teachings of Duan to provide an indication for a base station to transition into an active state based on indication in conjunction with query states. Doing so would allow for accuracy of state switching to be improved and as a result provide reliable power saving as suggested by Duan (para. 0019). 

[AltContent: textbox (Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichen in view of Zhou and Ang and in further view of Liu (U.S. Patent No. 9461917, hereinafter Liu).)]
Regarding Claim 14, Liu teaches “The method of claim 13, wherein determining the coverage pattern for 2the plurality of base stations comprises: 3receiving the coverage pattern from a network entity that is coupled with the 4plurality of base stations.”
Liu provides a coverage area for each associated base station (coverage pattern) (FIG. 1) through one or more network entities (network entity).
It would be a prima facie case of obviousness before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified Eichen in view of Ang with the teachings of Liu to provide a coverage pattern for a plurality of base stations. Doing so would allow for improvements in wireless coverage for UEs as suggested by Liu (para. 2).
[AltContent: textbox (Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichen in view of Ang and Zhou and in further view of Chandra (U.S. Pub. No. 2018/0302853, hereinafter Chandra).)]
Regarding Claim 18, Eichen teaches “The method of claim 1, wherein the data from the one or more sensors 2used to determine that the UE is located within the coverage area of the first base station 3comprises visual data, location data, coverage data, light-based ranging data, radio-based 4ranging data, global positioning data, signal reception data, or any combination thereof.”
Eichen provides a sensor for data collection but does not explicitly teach “wherein the data from the one or more sensors 2used to determine that the UE is located within the coverage area of the first base station 3comprises visual data, location data, coverage data, light-based ranging data, radio-based 4ranging data, global positioning data, signal reception data, or any combination thereof.”
However, in a similar endeavor, Chandra teaches “wherein the data from the one or more sensors 2used to determine that the UE is located within the coverage area of the first base station 3comprises visual data, location data, coverage data, light-based ranging data, radio-based 4ranging data, global positioning data, signal reception data, or any combination thereof.”
Chandra provides a base station that is connected to a sensor (para. 0033, FIG. 1B) which can communicate with other base stations located remotely to determine connected devices and users within a service area (coverage area) that can collect data such as visual data with a camera connected (para. 0027).
It would be a prima facie case of obviousness before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified Eichen in view of Chandra to provide a camera to assist in collecting visual data to determine UEs in a coverage range. Doing so would allow for efficient spectrum utilization as suggested by Eichen (para. 0009).
Regarding Claim 19, Chandra teaches “The method of claim 1, wherein the one or more sensors comprise a 2camera, a radar detector, a lidar detector, a global positioning system component, a signal 3reception component, or any combination thereof.”
Chandra provides a base station that is connected to a sensor and/or camera (para. 0033).
It would be a prima facie case of obviousness before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified Eichen in view of Chandra to provide a camera to assist in collecting visual data to determine UEs in a coverage range. Doing so would allow for efficient spectrum utilization as suggested by Eichen (para. 0009).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. No. 20180295546, Crawford provides a system for handoff between base stations.
U.S. Pub. No. 20170055273, Sharma provides a method and apparatus for CSI from UEs in different coverage areas.
U.S. Pub. No. 20210037458, Shojuelfard provides a method for switching base stations with two modes and interacting with UEs in a coverage area.
U.S. Pub. No. 20200351739, Vuidya provides a system for handover for UEs in coverage areas for each respective base station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER NGUYEN whose telephone number is (571)272-1173. The examiner can normally be reached 7:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER NGUYEN/Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415